Case: 1:20-cr-00001-MRB Doc #: 2 Filed: 01/02/20 Page: 1 of 1 PAGEID #: 50

United States District Court
Southern District of Ohio, Western Division
Clerk of Court
103 Potter Stewart U.S. Courthouse
100 East Fifth Street
Cincinnati, Ohio 45202

January 2, 2020

Lloyd D. George U.S. Courthouse

333 Las Vegas Boulevard South,
1st Floor

Office of the Clerk

Las Vegas, NV 89101-7065

In re: USA v. Casey Luczak, 1:20cr001 (your # 2:08cr161)
Dear Clerk of Courts:

Enclosed please find the copy of the signed original PRB22 transferring
supervised release to this court from your court. | have electronically obtained copies

of the docket sheet, Information and Judgment.

Please let me know if you have any questions. | can be reached at 513-564-
7699.

Sincerely,

RICHARD W. NAGEL, Clerk
Southern District of Ohio, Cincinnati

 

‘ Barbara A. Crum, Deputy Clerk

Attachment
